 Case: 4:18-cv-02072-HEA Doc. #: 56 Filed: 08/07/20 Page: 1 of 2 PageID #: 356




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

Rodriquez Harris, DOC #1280216,          )
                                         )
                Plaintiff,               )
                                         )
        v.                               )        Case No: 4:18-CV-02072-HEA
                                         )
Brett Hays, et al.,                      )
                                         )
                Defendants.              )

                               ENTRY OF APPEARANCE

        Rachel M. Rivers, Assistant Attorney General, hereby enters her

appearance as counsel on behalf of Defendant Cody Bennet and request all

future matters be directed to the undersigned at the address stated below.

                                             Respectfully submitted,
                                             ERIC S. SCHMITT
                                             Attorney General


                                              /s/Rachel M. Rivers__________
                                             Rachel M. Rivers #71420
                                             Assistant Attorney General
                                             615 E. 13th Street #401
                                             Kansas City, MO 64106
                                             Phone: (816)889-5019
                                             Email: rachel.rivers@ago.mo.gov

                                             Attorneys for Defendant MDOC
 Case: 4:18-cv-02072-HEA Doc. #: 56 Filed: 08/07/20 Page: 2 of 2 PageID #: 357




                          CERTIFICATE OF SERVICE


      I hereby certify that on this 7th day of August, 2020, the foregoing was filed

electronically with the Clerk of Court using the Missouri Courts Electronic Filing

System, which sent notification to the following:

      J. Andrew Hirth, MO57807
      TGH Litigation LLC
      913 East Ash Street
      Columbia, MO 65201
      Tel. 573.256.2850
      Fax 573.213.2201
      Andy@TGHLitigation.com

      Michael S. Foster, #MO 61205
      Foster Wallace, LLC
      1501 Westport Road
      Kansas City, MO 64111
      Tel. No. 816.249.2101
      Fax No. 816.249.2170
      Michael@fosterwallace.com
      Attorneys for Plaintiff




                                        /s/Rachel M. Rivers
                                       Assistant Attorney General
